IN THE SUPREME COURT OF NORTH CAROLINA

                                    No. 446A14

                           FILED 25 SEPTEMBER 2015

STATE OF NORTH CAROLINA

             v.
CHARLES STEVENS BLOW, JR.



      Appeal pursuant to N.C.G.S. § 7A-30(2) from the decision of a divided panel of

the Court of Appeals, ___ N.C. App. ___, 764 S.E.2d 230 (2014), finding no error in

part and vacating in part judgments entered on 31 July 2013 by Judge Mark E.

Powell in Superior Court, Henderson County. Heard in the Supreme Court on 1

September 2015.


      Roy Cooper, Attorney General, by Anne M. Middleton and Christina E.
      Simpson, Assistant Attorneys General, for the State-appellant.

      Paul F. Herzog for defendant-appellee.



      PER CURIAM.


      For the reasons stated in the dissenting opinion, the decision of the Court of

Appeals is reversed as to the appealable issue of right, and judgment entered upon

defendant’s conviction for first-degree rape of a child in case number 11 CRS 55728

is reinstated. The remaining issues addressed by the Court of Appeals are not before

this Court and that court’s decision as to these matters remains undisturbed.


      REVERSED.
                            STATE V. BLOW
                           Opinion of the Court



Justice ERVIN took no part in the consideration or decision of this case.




                                   -2-